Citation Nr: 0025763	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from May 1959 to Febraury 
1981.  He also had an earlier unconfirmed period of service 
of approximately two years.  He died in May 1998, and the 
appellant is his widow.  This appeal arises from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA), Montgomery, Alabama, regional office (RO).


REMAND

The appellant initially contended that the veteran's fatal 
brain tumor was due to leukocytosis noted during service or 
that his service connected varicose veins contributed to 
cause his death.  This was the basis on which the RO 
adjudicated the claim.  In her VA Form 9 received in May 
1999, the appellant contended, in part, that the cause of 
the veteran's death may be related to Agent Orange exposure 
during his service in Vietnam.  This would constitute an 
alternate theory for entitlement to the claim for service 
connection for the cause of the veteran's death, and not a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
Thus, the issue of entitlement to service connection for the 
cause of the veteran's death, claimed as due to Agent Orange 
exposure, is inextricably intertwined with the present issue 
on appeal.  

Accordingly, the case is REMANDED to the RO for the 
following development:

The RO should review the record and 
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death claimed as a result of 
Agent Orange exposure.  The appellant and 
her representative should be furnished a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria.  They should be 
afforded a reasonable period of time in 
which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant needs to take 
no action until so informed.  Further adjudication of the 
question presented will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



